Citation Nr: 0405314	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for cardiomyopathy with 
congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from December 1959 to February 
1963 and March 1963 to April 1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.


FINDINGS OF FACT

1.  The veteran is service-connected for Type II diabetes 
mellitus.

2.  There is competent medical evidence of record that shows 
a causal relationship between the currently diagnosed non-
ischemic dilated cardiomyopathy with congestive heart failure 
and Type II diabetes mellitus.  


CONCLUSION OF LAW

Non-ischemic dilated cardiomyopathy with congestive heart 
failure is proximately due to or the result of service-
connected Type II diabetes mellitus.  38 U.S.C.A.    §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  Based on the Board's assessment that a full grant of 
the benefit sought on appeal is warranted, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the enhanced duty to notify 
provisions under the VCAA and the duty to assist the veteran 
in developing the facts pertinent to his claim under the 
VCAA.  

According to statements of record as well as testimony the 
veteran presented before the RO and the Board, the veteran 
contends that his current heart problems had their onset 
during active service.  In the alternative, the veteran 
contends that his cardiomyopathy with congestive heart 
failure is secondary to his service-connected Type II 
diabetes mellitus.

There are several medical opinions of record concerning the 
etiology of the veteran's cardiomyopathy and congestive heart 
failure.  

In an October 2000 report, Dr. W.W.B. updated a medical 
opinion he previously provided in January 2000.  Dr. W.W.B. 
noted that he treated the veteran for idiopathic dilated 
cardiomyopathy for several years.  Dr. W.W.B. explained that 
the veteran exhibited no evidence of significant coronary 
disease or prior myocardial infarctions (heart attacks) that 
could explain his decreased heart muscle function. 
Consequently, Dr. W.W.B. believed that the problem was due to 
a primary muscle abnormality.  Dr. W.W.B. indicated that he 
was not sure of the etiology of the idiopathic 
cardiomyopathy.  Dr. W.W.B. maintained that it was not 
possible to conclude without speculation that the veteran's 
current heart condition existed in 1969, without the actual 
records of his apparent three-week hospitalization.  Dr. 
W.W.B. concluded that if the veteran did in fact have an 
enlarged heart and abnormal heart beats that required 
hospitalization in 1969, then it was quite possible that his 
current idiopathic dilated cardiomyopathy was related to the 
problems that occurred during his time in Saigon.  If, 
however, the records of the hospitalization in Saigon 
demonstrated that he was treated only for a hiatal hernia and 
that there was no evidence of heart failure or cardiac 
enlargement at that time, then he believed that it was less 
likely that the current cardiomyopathy was related to his 
time in Vietnam.  

The veteran underwent an examination in October 2001, and Dr. 
J.H.W. diagnosed dilated idiopathic cardiomyopathy status 
post pacemaker placement for heart block.  Dr. J.H.W. noted 
that the veteran had idiopathic dilated cardiomyopathy and 
that he apparently did not have arterial sclerotic vascular 
disease according to Dr. W.W.B.'s report.  Dr. J.H.W 
concluded that since the veteran's cardiomyopathy was 
idiopathic, there was no way to know the cause of the 
cardiomyopathy, although it did not appear to be on the basis 
of arterial sclerotic vascular disease.  For that reason, Dr. 
J.H.W. maintained that he could not connect the 
cardiomyopathy to the service-connected diabetes.   

An October 2001 VA treatment record noted an assessment of 
dilated cardiomyopathy from physician's assistant, J.D.S.  
J.D.S. reported that the etiology of the cardiomyopathy was 
unclear, but he felt that the veteran's condition was at 
least partially caused by his uncontrolled hyperglycemia.  In 
a January 2002 VA examination report, however, Dr. J.H.W. 
noted that he spoke with J.D.S. and related that J.D.S. 
indicated that he based his opinion on an assumption that the 
veteran had arteriosclerotic vascular disease.  Dr. J.H.W. 
reiterated that the veteran did not have arteriosclerotic 
vascular disease.  Dr. J.H.W. then noted that Type 2 diabetes 
mellitus was a risk factor for the development of heart 
disease, but it was a risk factor that accelerated the 
arteriosclerosis, which was not present in the veteran's 
case.  Dr. J.H.W. concluded that diabetes did not cause the 
idiopathic dilated cardiomyopathy.  

In VA physician's statements dated in March 2002, Drs. T.C.M. 
and R.S.R. reported a positive response to the question of 
whether cardiovascular problems were a complication directly 
due to or likely to be caused in part and/or aggravated by 
the veteran's diabetes mellitus.  In a March 2002 VA record, 
Dr. R.S.R. noted that the veteran had evidence of idiopathic 
dilated cardiomyopathy.  Dr. R.S.R. explained however that 
with the new congestive heart failure guidelines published by 
the American College of Cardiology (ACC) and the American 
Heart Association (AHA), diabetes was certainly one of the 
risk factors for development of heart failure.  

In a September 2003 VA examination report, Dr. S.K.M. noted 
that he spoke with Dr. R.S.R.  In his opinion, Dr. S.K.M. 
concurred that the veteran did not have any evidence of 
significant coronary artery disease.  

In an October 2003 report, Dr. I.D. related that the veteran 
had been in her care for treatment of congestive heart 
failure due to non-ischemic dilated cardiomyopathy.  Dr. I.D. 
reported that the veteran was currently a New York Heart 
Association Class III, stage C, being treated with advanced 
treatment for heart failure.  Dr. I.D. noted that the veteran 
was diagnosed in the late 1990s with this condition, and at 
that point, a coronary angiography revealed no evidence of 
coronary artery disease.  Dr. I.D. indicated that the 
guidelines published in 1995 by the ACC and the AHA, 
referring to the Evaluation and Management of Chronic Heart 
Failure in the Adult, published in the Journal of American 
College of Cardiology Volume from 2001, noted that patients 
with systemic hypertension and diabetes were at a higher risk 
of developing heart failure.  Dr. I.D. reported that these 
guidelines indicated that the presence of diabetes markedly 
increased the likelihood of heart failure in patients without 
structural heart disease (i.e., no evidence of coronary 
artery disease, valvular heart disease, history of rheumatic 
fever, family history of cardiomyopathy) and adversely 
affected the outcome of patients with established heart 
failure.  

Dr. I.D. further reported that these guidelines indicated 
that the treatment of hypertension was noted to be a major 
risk factor for the development of heart failure and long-
term treatment of both systolic and diastolic hypertension 
had been shown to reduce the risk of heart failure.  Dr. I.D. 
therefore noted that based on ACC and AHA practice guidelines 
for the Evaluation and Management of Chronic Heart Failure in 
the Adult, both diabetes and hypertension were major risk 
factors in the development of heart failure in patients 
without any structural heart disease.  Dr. I.D. therefore 
opined that due to the veteran's longstanding history of 
diabetes and hypertension, he was at a high risk of 
developing heart failure in the absence of coronary artery 
disease.  Dr. I.D. added that the veteran was currently being 
treated for heart failure.  

The competent medical evidence clearly shows that the veteran 
is currently diagnosed with non-ischemic dilated 
cardiomyopathy with congestive heart failure and that the 
veteran is currently receiving treatment for this disease.  
Thus, a current chronic disability is shown by the medical 
evidence of record.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  

The competent medical evidence of record does not show that 
the currently diagnosed disorder is related to an incident of 
the veteran's military service.  Dr. W.W.B. admitted that he 
could only speculate as to whether there was a relationship 
between the currently diagnosed disorder and symptomatology 
reportedly present during the veteran's service.  The Board 
notes that service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102 
(2003).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Thus, service connection for non-
ischemic dilated cardiomyopathy with congestive heart failure 
on a direct basis is not warranted.  

With respect to service connection on a secondary basis, the 
Board notes that there is competent medical evidence of 
record that shows a causal relationship between the veteran's 
service-connected Type II diabetes mellitus and non-ischemic 
dilated cardiomyopathy with congestive heart failure.  The 
opinions expressed by Drs. J.H.W., T.C.M., R.S.R., S.K.M., 
and I.D. and physician's assistant, J.D.S., show that the 
medical literature has evolved concerning the potential 
causes of cardiomyopathy and congestive heart failure.  
Whereas earlier medical research determined that there was no 
relationship between cardiomyopathy with congestive heart 
failure and diabetes in the absence of coronary artery 
disease, current medical research from the ACC and AHA showed 
that such a relationship could exist between the two diseases 
even in the absence of coronary artery disease.   

The Board notes that service connection may be established on 
a secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2003).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2003); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Dr. I.D.'s medical opinion reflects the current view in the 
medical community.  Dr. I.D. has attributed the 
cardiomyopathy and congestive heart failure to the veteran's 
service-connected Type II diabetes mellitus.  Dr. I.D.'s 
opinion is definitive and based on supporting clinical data 
and the medical literature.  In addition, on October 24, 
2001, cardiomyopathy was causally linked to the veteran's 
"uncontrolled hyperglycemia."  As stated at the outset of 
this analysis, a current chronic disability is shown by the 
medical evidence of record.  Accordingly, service connection 
for non-ischemic dilated cardiomyopathy with congestive heart 
failure as secondary to Type II diabetes mellitus is probably 
warranted.  


ORDER

Service connection for non-ischemic dilated cardiomyopathy 
with congestive heart failure as secondary to Type II 
diabetes mellitus is granted.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



